                IN THE UNITED STATES DISTRICT COURT
                                                                        /:/LED
                    FOR THE DISTRICT OF MONTANA                         Sf p 10 2019 -
                         MISSOULA DIVISION                          c,tt~. u.s .
                                                                     Distr;ct o,D,atr;ct Cou
                                                                          11Aisso~~ntana "
ALLIANCE FOR THE WILD                               CV 19-80-M-DWM
ROCKIES,

                    Plaintiff,
                                                        ORDER
vs.

U.S. FISH & WILDLIFE SERVICE,
an agency within the U.S. Department
of Interior,

                     Defendant.


      Plaintiff having moved unopposed for dismissal pursuant to Rule 41(a)(2),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.
                        ~
      DATED this   __jf2_ day of September, 2019.
